 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.1 Filed 03/19/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

SHADI HAMMOUD,

Plaintiff,                                          Case No. 2:21-cv-10618

v.

VITAL RECOVERY SERVICES, LLC.

Defendant.
__________________________________/

Youssef H. Hammoud (CA: 321934)
HAMMOUD LAW, P.C.
206 W. 4th St., 3rd Floor
Santa Ana, CA 92701
T: (949) 301-9692
F: (949) 301-9693
E: yh@lawhammoud.com

Tarek N. Chami (P76407)
CHAMI LAW, PLLC
22000 Michigan Ave., Suite 200
Dearborn, MI 48124
T: (313) 444-5029
tarek@pricelawgroup.com

Attorneys for Plaintiff
Shadi Hammoud




//

//

//

                                     1
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.2 Filed 03/19/21 Page 2 of 13




                                CIVIL COMPLAINT
                                  JURY DEMAND

      NOW COMES Plaintiff Shadi Hammoud, ("Plaintiff"), by counsel, alleging

violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et

seq., the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.,

and intrusion upon seclusion – invasion of privacy against Defendant Vital Recovery

Services, LLC. (“VRS” or “Defendant”).

                                 INTRODUCTION

      1.     Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

      2.     Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection

Practices Act ("FDCPA”), 15 U.S.C. § 1692 et seq., which prohibits debt collectors

from engaging in abusive, deceptive and unfair practices in connection with the

collection of consumer debts.

      3.     Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy

-Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

                                          2
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.3 Filed 03/19/21 Page 3 of 13




solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                         JURISDICTION AND VENUE

      4.     Jurisdiction of this court arises under 47 U.S.C. § 227 et seq., 15 U.S.C.

§ 1692 et. seq., and 28 U.S.C. 1331.

      5.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events or omissions giving rise to the claim occurred in this District.

Because Defendant transacts business here, personal jurisdiction is established.

                                    PARTIES
      6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1691a(3).

      7.     Plaintiff is a natural person residing in Wayne County, Michigan.

      8.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

      9.     Defendant is attempting to collect on a “debt” as defined 15 U.S.C. §

1692(5).

      10.    Defendant is a national third-party collection agency and can be served

through its agent for service of process, CSC-Lawyers Incorporating Service

(Company) at 2900 West Road, Ste 500, East Lansing, MI 48823.

      11.    Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.




                                            3
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.4 Filed 03/19/21 Page 4 of 13




                         FACTUAL ALLEGATIONS
      12.    Defendant is attempting to collect an alleged debt from Plaintiff.

      13.    In or around December 2020, in an attempt to collect on an alleged

consumer account, Defendant began contacting Plaintiff on his cellular phone

number ending in 2901.

      14.    On or about December 15, 2020, Plaintiff received a call from

Defendant on his cell phone.

      15.    Plaintiff answered the call from Defendant and after picking up,

Plaintiff noticed an unusually long delay and recalls hearing a series of beeps or

tones before the representative began speaking, consistent with the use of an

automatic dialing system.

      16.    During this conversation, Plaintiff spoke with a representative who

indicated that Defendant was attempting to collect a debt.

      17.    Plaintiff explained that he was at work, his work hours were from 8:00

a.m. until 7:00 p.m., and that Defendant should call him after work hours, effectively

revoking consent to be called during his work hours.

      18.    Despite requesting to be contacted after work hours, Defendant

continued to call Plaintiff ONLY during his work hours.

      19.    Between December 15, 2020 and March 02, 2021, Defendant called

Plaintiff on his cellular phone approximately one-hundred and fifteen times (115).




                                          4
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.5 Filed 03/19/21 Page 5 of 13




      20.     Defendant called Plaintiff during a time and place it knew was

inconvenient for him.

      21.     Defendant would call Plaintiff on an almost daily basis, only during his

work hours.

      22.     Defendant would even place multiple calls a day to Plaintiff during his

work hours, despite knowing Plaintiff’s work hours and that Plaintiff wanted to be

called only after those hours.

      23.     Upon information and belief, Defendant also called and texted, or

attempted to call and text friends and family of Plaintiff, with the intention that they

would communicate to Plaintiff that Defendant was attempting to collect a debt from

him, causing Plaintiff additional embarrassment and distress.

      24.     Upon information and belief, Defendant called Plaintiff and delivered

prerecorded or artificial voice messages.

      25.     Upon information and belief, Defendant’s automatic dialer failed to

return to the on-hook state within 60 seconds of completion of dialing.

      26.     Upon information and belief, the phone system used by Defendant

places more calls than there are collection representatives available, resulting in

more calls made to Plaintiff.

      27.     Upon information and belief, use of the automated telephone dialing

system by Defendant allowed Defendant to call Plaintiff more times than it otherwise



                                            5
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.6 Filed 03/19/21 Page 6 of 13




would have been able to had it dialed manually, increasing the harassing nature of

the calls.

       28.   Upon information and belief, Defendant’s phone system is capable of

placing tens of thousands of automated phone calls a day.

       29.   Upon information and belief, Defendant’s representatives did not

review Plaintiff’s account notes and/or file prior to a collection call being made to

him by Defendant’s automated phone system.

       30.   Defendant’s conduct was done willfully and knowingly.

       31.   Defendant was aware that Plaintiff had requested to be contacted only

after his work hours, and despite this, Defendant continued to place automated debt

collection calls to Plaintiff’s cellular phone ONLY during his work hours.

       32.   Defendant knew or should have known that Plaintiff did not want any

calls during his work hours.

       33.   Despite knowing this, Defendant continued to bombard Plaintiff’s cell

phone with automated debt collection calls during his work hours.

       34.   Defendant’s calls were excessive and done with the purpose of

attempting to harass Plaintiff into making a payment on the alleged debt.

       35.   The conduct was not only willful but was done with the intention of

causing Plaintiff such distress, so as to induce him to pay the debt.




                                          6
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.7 Filed 03/19/21 Page 7 of 13




      36.    Further, the conduct was done with such frequency so as to harass

Plaintiff and cause him great annoyance.

      37.    Plaintiff attempted to get the calls to stop during his work hours,

however, Defendant continued to lay siege in an intentional manner to overwhelm

Plaintiff and force him to make a payment on the alleged debt.

      38.    As a result of Defendant’s conduct, Plaintiff began to suffer from

emotional distress, including fear, confusion, and stress.

      39.    Defendant’s intrusion upon Plaintiff’s seclusion was highly offensive

to the reasonable person and far exceeded reasonable collection efforts.

      40.    Defendant’s conduct was especially unreasonable because it called

relentlessly during Plaintiff’s work hours after he had explained that he should

receive calls only after his work hours and provided those hours.

      41.    Defendant acted maliciously and subjected Plaintiff to oppression.

      42.    Due to Defendant’s actions, Plaintiff has suffered from immense

emotional and mental pain and anguish, including but not limited to, stress, anxiety,

headaches, confusion, frustration and annoyance.

                                     COUNT I
                    (Violations of the TCPA, 47 U.S.C. § 227)
      43.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.




                                           7
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.8 Filed 03/19/21 Page 8 of 13




      44.      Defendant violated the TCPA. Defendant’s violations include, but are

not limited to the following:

            a. Within four years prior to the filing of this action, on multiple

               occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)

               which states in pertinent part, “It shall be unlawful for any person

               within the United States . . . to make any call (other than a call made

               for emergency purposes or made with the prior express consent of the

               called party) using any automatic telephone dialing system or an

               artificial or prerecorded voice — to any telephone number assigned to

               a . . . cellular telephone service . . . or any service for which the called

               party is charged for the call.

            b. Within four years prior to the filing of this action, on multiple

               occasions, Defendant willfully and/or knowingly contacted Plaintiff

               at Plaintiff’s cellular telephone using an artificial prerecorded voice

               or an automatic telephone dialing system and as such, Defendants

               knowing and/or willfully violated the TCPA.

      45.       As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is

entitled to an award of five hundred dollars ($500.00) in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendants knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an



                                                8
 Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.9 Filed 03/19/21 Page 9 of 13




award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    COUNT II
                      (Violations of 15 U.S.C. § 1692 et seq.)
      46.    Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      47.    Defendant violated the FDCPA. Defendant’s violations include, but are

not limited to, the following:

               i.   Defendant violated 15 U.S.C. § 1692c(a)(1) by communication

                    with Plaintiff in connection with the collection of a debt (1) at an

                    unusual time or place or a time or place known or which should

                    be known to be inconvenient to the Plaintiff;

              ii.   Defendant violated 15 U.S.C. § 1692d by engaging in conduct,

                    the natural consequence of which is to harass, oppress or abuse

                    any person in connection with the collection of the alleged debt;

             iii.   Defendant violated 15 U.S.C. § 1692d(5) by causing Plaintiff’s

                    phone to ring or engaging Plaintiff in telephone conversations

                    repeatedly; and

              iv.   Defendant violated 15 U.S.C. § 1692f by using unfair or

                    unconscionable means in connection with the collection of an

                    alleged debt;



                                           9
Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.10 Filed 03/19/21 Page 10 of 13




         48.   Defendant’s acts, as described above, were done intentionally with the

purpose of coercing Plaintiff to pay the alleged debt.

         49.   Defendant was aware of Plaintiff’s work hours, that he did not want

any calls during his work hours, that he should be called only after his work hours,

and yet, Defendant continued to only call Plaintiff during his work hours in an

attempt to harass him to pay the alleged debt.

         50.   As a result of the foregoing violations of the FDCPA, Defendant is

liable to Plaintiff for actual damages, statutory damages, and attorneys’ fees and

costs.

                                      COUNT III
                              (Intrusion Upon Seclusion)
         51.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

         52.   Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon

seclusion as, “One who intentionally intrudes… upon the solitude or seclusion of

another, or his private affairs or concerns, is subject to liability to the other for

invasion of privacy, if the intrusion would be highly offensive to a reasonable

person”.

         53.   Defendant violated Plaintiff’s privacy. Defendant’s violations include,

but are not limited to, the following:




                                           10
Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.11 Filed 03/19/21 Page 11 of 13




            c. Defendant intentionally intruded, physically or otherwise, upon

               Plaintiff’s solitude and seclusion by engaging in harassing phone calls

               in an attempt to collect on an alleged debt despite Plaintiff’s request

               that Defendant only contact him outside his works.

            d. The number and frequency of the telephone calls to Plaintiff by

               Defendant after requesting to be called after his work hours constitute

               an intrusion on Plaintiff's privacy and solitude.

            e. Defendant’s conduct would be highly offensive to a reasonable person

               as Plaintiff received calls that interrupted Plaintiff’s work and daily

               schedule.

            f. Defendant’s acts, as described above, were done intentionally with the

               purpose of coercing Plaintiff to pay the alleged debt.

      54.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant

is liable to Plaintiff for actual damages.

                      PRAYER OF RELIEF
      WHEREFORE, Plaintiff Shadi Hammoud, respectfully requests judgment

be entered against Defendant Vital Recovery Services, LLC, for the following:

            A. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

               U.S.C. § 227(b)(3)(C);

            B. Declaratory judgment that Defendant violated the FDCPA;




                                             11
Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.12 Filed 03/19/21 Page 12 of 13




          C. Statutory damages of $1,000.00 pursuant to the FDCPA, 15 U.S.C. §

              1692k(a)(2)(A));

          D. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

          E. Costs and reasonable attorneys’ fees pursuant to the 15 U.S.C. §

              1692k(a)(3);

          F. Special damages in the form of exemplary damages for Defendant’s

              willful and wanton conduct;

          G. Awarding Plaintiff any pre-judgment and post-judgment interest as

              may be allowed under the law; and

          H. Any other relief that this Honorable Court deems appropriate.

                                   JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.



       Respectfully submitted this 19th day of March 2021.

                                          /s/ Youssef H. Hammoud________
                                          Youssef H. Hammoud (CA: 321934)
                                          HAMMOUD LAW, P.C.
                                          206 W. 4th St., 3rd Floor
                                          Santa Ana, CA 92701
                                          T: (949) 301-9692
                                          F: (949) 301-9693
                                          E: yh@lawhammoud.com

                                          Tarek N. Chami (P76407)

                                               12
Case 2:21-cv-10618-TGB-KGA ECF No. 1, PageID.13 Filed 03/19/21 Page 13 of 13




                                   CHAMI LAW, PLLC
                                   22000 Michigan Ave., Suite 200
                                   Dearborn, MI 48124
                                   T: (313) 444-5029
                                   tarek@chamilawpllc.com

                                   Attorneys for Plaintiff
                                   Shadi Hammoud




                                     13
